Citation Nr: 0634901	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-11 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida which denied the claim on appeal.

This matter was remanded by the Board for further development 
in a January 2006 determination that also disposed of another 
matter on appeal.  The case has been returned to the Board 
for further appellate consideration.  


FINDING OF FACT

The veteran's claimed hepatitis C, is shown by competent 
medical evidence not to be related to service or an incident 
of service origin.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.102, 3.303, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for hepatitis was received in September 
2000.  Prior to adjudication of the claim in September 2001, 
the RO, provided initial VA notice as it applies to this 
claim, in a July 2001 letter that also advised him to provide 
information regarding risk factors for hepatitis.  In this 
letter, the veteran was told of the requirements to establish 
service connection, of the reasons for the denial of his 
claim, of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
He was sent additional VA notice in a March 2006 AMC letter.  
The duty to assist letters specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records, and examination reports.  The most recent 
examination of May 2006 included review of the records and 
examination of the veteran.  Although it does not appear that 
private records cited by the examiner in the May 2006 
examination were of record, the examination report itself 
provided a transcript of such records sufficient for 
adjudication of this matter.  Moreover as discussed above, 
the veteran had a responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him, and did not appear to 
do so in this case.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
the type of evidence necessary to establish the degree of 
disability and earlier effective dates for his claim in the 
duty to assist letter dated in March 2006.  Moreover, the 
examiner in the May 2006 examination suggested that further 
RNA testing would be ordered, but then stated that even if 
the results were positive for hepatitis C he would find it 
unrelated to service.  Thus failure to obtain the results 
from the most recently ordered RNA testing is harmless error 
in light of this opinion. 

Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

II  Service Connection

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran claims entitlement to service connection for 
hepatitis C.  He alleges that while he served in Vietnam, he 
was subjected to a number of high risk factors for acquiring 
hepatitis C.

Among the high risk behaviors, the veteran has alleged that 
he was inoculated with an unsterilized air gun, being 
subjected to unsanitary living conditions, tainted food, 
sharing needles, cigarettes, toothbrushes with other 
servicemen, and engaging in high risk sexual activities with 
the local women.  A July 2001 VA duty to assist letter is 
noted to have asked the veteran to describe whether he 
engaged in a number of risk factors for hepatitis C 
infection, and included in the list, high risk sexual 
activity, among others.

Service medical records reflect that in his December 1966 
entrance examination, his abdomen and viscera were normal on 
examination.  No skin abnormalities such as tattoos were 
noted.  He denied ever having been treated for venereal 
disease and also denied drug use or narcotic habits.  He also 
denied any stomach, liver or intestinal trouble in the report 
of medical history.  A review of the veteran's service 
medical records reflects that he was treated a number of 
times in service for sexually transmitted diseases.  In April 
1968, he was seen for a urethral discharge, with his last 
sexual contact 10 days earlier in Bien Hoa.  He was treated 
in May 1968 for an open sore on his penis, with a sexual 
contact said to have been 30 days earlier in Vietnam.  He was 
diagnosed with "LGV" and treated with tetracycline.  In 
December 1968, he was treated for a urethral discharge and 
diagnosed with gonococcus (GC).  In November 1969, December 
1969 and in January 1970 he was treated for venereal warts.  
His May 1970 separation examination was positive for a 
history of venereal disease.  Thus his service medical 
records are highly suggestive of high risk sexual behavior 
while he was in the service.  However the service medical 
records are negative for any findings of hepatitis C or any 
other liver disorder in service. On his May 1970 separation 
examination report of medical history, he denied any history 
of stomach, liver or intestinal trouble.  He continued to 
deny a drug or narcotic habit.  He confirmed treatment for 
venereal disease.  

Regarding risk factors for hepatitis C, he was first noted to 
have tattoos on his arms, in a March 1976 VA examination, 
which also noted some scratch marks on his arm, that he said 
were done by a razor blade.  Occupationally, he was noted in 
the March 1976 VA examination to have worked at a gas station 
and in construction from 1972 to 1974, and was unemployed at 
the time of this examination.  VA treatment records from the 
1970's primarily addressed psychiatric problems and headache 
complaints, with no findings suggestive of hepatitis C and no 
other mention of possible involvement in risk factors for the 
disease.  

VA treatment records from 2000 reflect that his Agent Orange 
examination includes a diagnosis was hepatitis C.  He was 
said to be positive for drug abuse and unprotected sexual 
intercourse in Vietnam.  He denied any alcohol intake for 30 
years or any recreational drugs at present.  A December 2000 
VA treatment note addressing shoulder problems made note that 
the veteran worked as a certified nursing assistant (CNA).  

In April 2001, plans were made for the veteran to have an 
appointment in May 2001, including labs, in part to include 
an assessment of hepatitis C.  The May 2001 follow up 
included a print-up of labs and included an assessment of 
hepatitis C.  

The report of a May 2003 VA general medical examination 
included a review of the claims file with a notation that the 
veteran was diagnosed with hepatitis C at an Agent Orange 
examination in 2000.  He had not been treated since being 
diagnosed.  He was noted to work as a nurse's aide.  
Examination of the abdomen revealed no organomegaly.  
Diagnostic and clinical testing revealed his hepatitis C was 
AB positive as well as B positive.  His anti Hbe was 
positive.  The diagnosis was hepatitis C with normal liver 
enzymes.

The report of a June 2003 VA psychiatric examination noted a 
history of the veteran's hepatitis C diagnosis in 2000, but 
otherwise made no mention of the condition.  

The report of a May 2006 VA examination for diseases of the 
liver included a review of the claims file, CPRS medical 
records and private medical records.  The examination 
reflects that the veteran was told he had a positive 
hepatitis C antibody test in 2000 as he underwent an Agent 
Orange examination at the time.  Lab data did confirm a 
positive hepatitis C antibody in August 2000.  However, based 
on review of medical records it was noted that the veteran 
was evaluated by a private hepatologist (Dr. Z) in 2003 and 
2004.  He underwent hepatitis B and C testing.  He reported 
receiving the hepatitis B vaccine in the 1990's as he worked 
as a certified nursing assistant (CNA) for 22 years.  Lab 
testing in May 2003 revealed his hepatitis B surface antigen 
to be negative, his hepatitis B surface antibody to be 
positive, and his hepatitis C antibody to be positive.  Dr. Z 
had apparently performed very specific and sensitive testing 
to include the hepatitis B virus DNA that was less than 0.01 
in the setting of a positive hepatitis B core antibody.  Per 
a clinical document dated in January 2004, the test results 
indicated that the veteran had been exposed in the past but 
not enough to treat.  Dr. Z also reported that he "would 
consider him as not having hepatitis C, neither does he need 
treatment for his hepatitis B, he was very happy with this."  

The veteran reported on questioning that he declines further 
testing for hepatitis C as he is very frustrated by having to 
undergo multiple lab tests to confirm a negative result.  He 
understood that he tested negative for hepatitis C RNA 
quantitative evaluation and therefore had no evidence of a 
hepatitis C infection.  He denied any symptoms of a liver 
disease.  He denied abdominal surgery.  He denied history of 
cirrhosis.  He denied known liver malignancy.  He denied 
abdominal symptoms including nausea, vomiting, abdominal pain 
and he had no evidence of ascites, portal hypertension or 
heptosplenomegaly on examination.  He denied undergoing blood 
transfusion or current illicit drug use.  He did report that 
he used IV drugs in Vietnam, in which he melted and injected 
"acid" and "painkillers."  He had smoked marijuana but 
denied cocaine use.  His last illicit drug use was over 30 
years ago.  He also last used alcohol 30 years ago.  He had 4 
tattoos of the upper extremities, 2 on each arm.  There were 
bilateral tattoos on each forearm that were placed in 1963 at 
the age of 16 using a lead pencil and a needle.  The other 2 
tattoos were at the upper arm bilaterally and were placed in 
2005 using current tattoo techniques.  He pierced his ears 2 
years ago using his daughter's earrings.  He denied a history 
of hemodialysis.  He did have a history of STD's treated in 
service from 1968 to 1970 and it was well documented that he 
had unprotected intercourse during those years, based on 
review of the medical records.  He reported working as a CNA 
but denied being punctured by a dirty needle.  He did 
experience superficial needle sticks, but denied blood 
exposure of skin or mucus membranes.   He denied having sex 
with a person known to be infected with hepatitis C.  

Physical examination revealed generally unremarkable 
findings.  His abdomen was soft, nontender, nondistended with 
positive bowel sounds in all four quadrants.   As reported 
above, he had no evidence of ascites, portal hypertension or 
heptosplenomegaly on examination of his liver.  He had no 
upper right quadrant tenderness and no signs of chronic liver 
disease.  He had no evidence of malnutrition, no clubbing, 
cyanosis or edema of the extremities.  Laboratory data from 
January 2004 and July 2005 were reviewed and revealed that in 
January 2004 hepatitis C quantitative RNA tests were 
performed and had negative results.  On July 2005, liver 
function tests were within normal limits, with total protein 
of 7/1, albumin of 3.9, alkaline phosphate of 75, AST of 18, 
ALT of 21, total bilirubin of 0.2.  CBC was within normal 
limits with a white blood count of 9.49, hemoglobin of 15.5, 
hemocrit of 43.1 and platelet count of 175,000.  

The impression was that the veteran has no evidence of active 
hepatitis C infection, based on review of the available 
medical records.  He declined to repeat the hepatitis C 
testing today.  He was satisfied with the evaluation 
performed by Dr. Z.  He was informed that the hepatitis C 
antibody test conducted in the past was consistent with 
hepatitis C exposure and the negative hepatitis C RNA 
quantitative test performed by Dr. Z was consistent with no 
evidence of active infection.  

In conclusion, the veteran was said to have no evidence of 
active hepatitis C infection.  The examiner was asked to 
report whether or not the veteran's claimed hepatitis C was 
due to service.  He again did not have evidence of active 
infection.  The exposure to hepatitis C evidenced by the 
hepatitis C antibody positive test noted as early as 2000 was 
most likely due to multiple risk factors to include IV drug 
use, unprotected sexual intercourse and/or tattoo placement 
at age 16.  His positive hepatitis C exposure was less likely 
due to service.  An addendum to this examination stated that 
the examiner spoke with the veteran as he had called and 
requested that hepatitis C testing be done.  Hepatitis C RNA 
testing was ordered but the examiner opined that regardless 
of the result, his hepatitis C was less likely due to an 
inservice event, and more likely due to "IVDM" and other 
risk factors described.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against service connection 
for hepatitis C.  Although the veteran is documented to have 
engaged in positive risk factors in service, specifically 
unprotected sexual behavior that resulted in STDs, the 
opinion of the examiner in May 2006 unequivocally states that 
the veteran's hepatitis C is unrelated to service.  The 
examiner indicated that the evidence currently reflects the 
veteran to not have an active hepatitis C, but even if it 
were active the examiner emphasized that it would not be 
related to service.  The examiner pointed out that the 
veteran cited numerous nonservice related risk factors 
besides the in-service sexual activity that could have caused 
his hepatitis, which did not manifest until the year 2000, 
many years after service.  Among the risk factors included 
his post-service job as a CNA.  Regarding his claimed 
intravenous drug use, this is not shown in service, and even 
if it were, he would be precluded from service connection for 
hepatitis resulting from recreational drug use as misconduct.  
See 38 U.S.C.A. § 1110 (2006) and Allen v. Principi, 237 F.3d 
1368, 1376  (Fed. Cir. 2001).
 
In conclusion, the preponderance of the evidence is against a 
grant of service connection for hepatitis C as such a 
disability was neither incurred during military service and 
has not been demonstrated to result in any current residuals.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection is denied for hepatitis C.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


